New DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings filed on December 20, 2021, the drawing objections set forth in the non-final office action mailed on July 19, 2021 are withdrawn.
Claim Objections
In light of the amendments to the claims filed on December 20, 2021, the claim objections of claims 3, 12, 13, and 14 set forth in the non-final office action mailed on July 19, 2021 are withdrawn.
Claims 16 and 17 are objected to because they recite “the connected vehicle component” which lacks antecedent basis because claim 10 is a system for connecting vehicle components but a specific structure or particular vehicle component is not clearly pointed out. Examiner interprets the component introduced line 5 of claim 10 to be “the connected vehicle component”. For the purpose of clarity, claim 10 should clearly label “a component” as “a vehicle component”.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on December 20, 2021, the 112b rejections of claims 5, 6, and 15 set forth in the non-final office action mailed on July 19, 2021 are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zerba (US 2014/0346754) in view of Lu (US 2008/0289143) and further in view of Grinde (US 2004/0145151 A1). 
In regards to claim 1: Zerba teaches a system for attaching a fifth wheel hitch to a mounting system positioned on a towing vehicle (Shown generally in Figure 2) the system comprising: a first fastener (One of fasteners 39, See annotated Figure 2 below) cooperating with a first flanged aperture (Figure 2 reference 35b) on a vertical facing (Figure 2 reference 34) of the mounting system and wherein the first aperture is received by a corresponding first aperture (Figure 2 reference 35a) in a component facing (Figure 2 combination of references 12 and 32) of the hitch; a second fastener (Figure 2 one of references 39, See annotated Figure 2 below) cooperating with a pair of second apertures on the component facing and the vertical facing (Refer to paragraph 0034); a third fastener (Figure 2 one of references 52) cooperating with a pair of third apertures (Figure 2 references 50, refer to paragraph 0035) on the component facing and the vertical facing; wherein the first, second, and third fasteners each have a longitudinal axis and the longitudinal axes of the first, second, and third fasteners are all aligned in a parallel orientation; and wherein the first flanged aperture and the second aperture on the vertical facing are positioned along a substantially horizontal line and the third aperture is above the horizontal line (See annotated Figure 2). Zerba does not teach flanged apertures received by corresponding apertures. However, Lu teaches connecting two metal 
Additionally, the combination of Zerba in view of Yu does not teach a leg assembly configured to be attached to the mounting system positioned on the towing vehicle; and an engagement plate attached with the leg assembly. However, Grinde teaches a leg assembly (Figure 1 reference 26) configured to be attached to a mounting system positioned on a towing vehicle; and an engagement plate (Figure 1 reference 28) attached with the leg assembly to allow for the hitch to be mounted at a selected elevation (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zerba in view of Yu to have a leg assembly and engagement plate as in Grinde so as to allow for the hitch to be mounted at a selected elevation so a user can optimize placement of the hitch for various purposes.  

    PNG
    media_image1.png
    819
    744
    media_image1.png
    Greyscale

In regards to claim 2: The system according to claim 1 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein the first fastener (Reference 39 of Zerba) has a distal, threaded end (See Paragraph 0034 of Zerba describing reference 39 as bolts) received in a threaded portion of the first flanged aperture (See threaded portion of flanged aperture 34 of Lu).
In regards to claim 3: The system according to claim 2 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein at least one of the second and 
In regards to claim 4: The system according to claim 3 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein the distal, threaded end of the first fastener is disposed opposite to the distal, threaded end of the at least one of the second and third fasteners (Refer to annotated Figure 2 of Zerba where the distal threaded end of the first fastener is disposed on the bottom portion (36) of vertical component 34 and distal threaded end of the third fastener is disposed on the opposite top portion (38) of vertical facing 34).
In regards to claim 5: The system according to claim 1 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein the pair of third apertures are centered between the first flanged aperture and the second aperture (Refer to annotated Figure 2 of Zerba).
In regards to claim 8: The system according to claim 1 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein a first of the pair of second apertures includes a second flange and a second of the pair of second apertures receives the second flange (See rejection of claim 1 above wherein the aperture pairs of Zerba are modified to comprise a flanged aperture received by a second aperture as in Lu).
In regards to claim 9: The system according to claim 8 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein a first of the pair of third apertures includes a third flange and a second of the pair of third apertures receives the 
In regards to claim 10: Zerba teaches a system for connecting vehicle components along a single shear surface, the system comprising: an engagement plate (Figure 2 reference 17) a component facing (Figure 2 reference 34) wherein an aperture receives a fastener (Zerba Figure 2 reference 50 receives fastener 52, Paragraph 0035); and at least one horizontal flange (Figure 2 reference 13) imparted onto a top edge of the engagement plate. Zerba does not teach an interlocking flange having a port receiving a flanged aperture and wherein the aperture receiving the fastener is flanged. However Lu teaches connecting two metal elements using a flanged aperture (Figure 1 reference 34) in a metal element (Figure 1 reference 31) connecting to an aperture in another metal element (Figure 1 reference 32) so as to provide a stronger and more durable connection between two metal elements (Paragraph 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aperture pairs of Zerba to each have a flanged aperture received by a corresponding aperture as in Lu so as to provide a stronger and more durable connection between the two metal elements. Additionally, the combination of Zerba and Lu does not teach a leg assembly attached with the engagement plate. However, Grinde teaches a leg assembly (Figure 1 reference 26) attached with an engagement plate (Figure 1 reference 28) to allow for the hitch to be mounted at a selected elevation (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zerba in view of Yu to have a leg assembly attached with an engagement plate as in Grinde so as to allow for the hitch to 
In regards to claim 11: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein the interlocking flange includes a friction member fitted around the flanged aperture (See annotated Figure 2 of Zerba).
In regards to claim 12: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein a distal end of the fastener has threads which engage corresponding threads positioned within the flanged aperture (See Zerba paragraph 0035 and Lu figure 1).
In regards to claim 13: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein the port is a through-aperture or a recess (Zerba Figure 2 reference 50 modified with flanged aperture in Figure 1 of Lu, see rejection of claim 10 above).
In regards to claim 14: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination further teaches a plurality of paired apertures (See annotated Figure 2 above, 35b and 35a of Zerba). The combination in regards to claim 10 does not teach wherein every aperture pair in Zerba is modified to be the flanged aperture pair of Lu. However, it would be obvious to further modify the existing aperture pairs of Zerba to be the flanged aperture pairs of Lu as done to the first aperture pair in reference to claim 10 for the same reasons as outlined in Lu, to provide a stronger and more durable connection between two metal elements.
In regards to claim 15: The system according to claim 14 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein there are three interlocking flanges and where one of the interlocking flanges is positioned vertically offset at a midpoint between two horizontally aligned interlocking flanges (See annotated Figure 2 of Zerba above).
In regards to claim 16: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination further teaches a single shear surface (see sheer surface of engagement plate 28 of Grinde), wherein a series of ports (Figure 1 reference 34 of Grinde) are provided at difference elevations along the single shear surface so that the flanged aperture may be received by any one of the series of ports in order to adjust an elevation of the connected vehicle component (Paragraph 0025 of Grinde). 
In regards to claim 17: The system according to claim 14 is taught by Zerba in view of Lu and Grinde. The combination further teaches wherein a series of paired ports (Grinde Figure 1 references 34) are provided at different elevations along the single shear surface so that each flanged aperture may be received by any one of the series of paired ports in order to adjust an elevation of the connected vehicle component (Paragraph 0025 of Grinde).
In regards to claim 18: The system according to claim 1 is taught by Zerba in view of Lu and Grinde. The combination does not explicitly teach a support member positioned between downward extending members of the leg assembly. However, Grinde further teaches a support member (Figure 1 reference 32) positioned between downward extending members (Figure 1 reference 26) of the leg assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In regards to claim 19: The system according to claim 10 is taught by Zerba in view of Lu and Grinde. The combination does not explicitly teach a support member positioned between downward extending members of the leg assembly. However, Grinde further teaches a support member (Figure 1 reference 32) positioned between downward extending members (Figure 1 reference 26) of the leg assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zerba in view of Lu and Grinde to further have the support member of Grinde between the leg assembly to add support to the leg assembly thereby increasing the structural stability and durability of the leg assembly and the hitch as a whole. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zerba (US 2014/0346754) in view of Lu (US 2008/0289143) and Grinde (US 2004/0145151 A1) and further in view of Kaim (US 5368324).
In regards to claim 6: The system according to claim 5 is taught by Zerba in view of Lu and Grinde. The combination further teaches at least one friction member (Shown in annotated Figure 2 of Zerba) provided proximate to the third fastener. The combination does not teach a friction member proximate to each or all of the first, second, and third fasteners. However, Kaim teaches washers used with bolts to draw bolted members 
In regards to claim 7: The system according to claim 1, is taught by Zerba in view of Lu and Grinde. The combination further teaches at least one friction member (Shown in annotated Figure 2 of Zerba) provided proximate to the third fastener. The combination does not teach a friction member proximate to each or all of the first, second, and third fasteners.  However, Kaim teaches washers used with bolts to draw bolted members tighter together (Column 6 lines 59-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Zerba in view of Lu and Grinde to each have a friction member so as to draw the bolted members tighter together as in Kaim.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 and specifically independent claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Grinde is relied upon for the challenged teachings of the leg assembly and engagement plate. The new rejections in view of Grinde are necessitated by applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611